917 So.2d 1010 (2006)
Reginald BUCHANAN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D04-4404.
District Court of Appeal of Florida, Fourth District.
January 4, 2006.
Helene Hvizd Morris, Special Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Richard Valuntas, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. The issue was not preserved. See Joiner v. State, 618 So.2d 174 (Fla. 1993).
STEVENSON, C.J., WARNER and HAZOURI, JJ., concur.